PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/094,379
Filing Date: 8 Apr 2016
Appellant(s): Mould, Diane, R.



__________________
Walter J. Piszker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/2020.

I. GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office Action dated 3/18/2020 and 10/28/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	A.  NEW GROUNDS OF REJECTION
	None.

B. WITHDRAWN REJECTIONS
None.

II. RESPONSE TO ARGUMENT
In the Appeal Brief filed 12/15/2020, Appellant makes the following arguments:

(1)	The 35 U.S.C. § 101 rejection of the claims should be reversed because
(A)	independent claims 1 and 11 do not recite any judicial exception;
(B)	independent claims 1 and 11 integrate any alleged abstractness into a practical application;
(C)	the Office has not made any factual assessment of the technical elements of the claim; and the claims amount to significantly more than any alleged abstract idea by embodying an inventive concept
(D)	the remaining dependent claims are patentable for at least the reasons that the independent claims are patentable.

RESPONSE TO ARGUMENT (1)(A) and (D)
	In response, it is respectfully submitted that the claims recite numerous limitations that can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. For example, independent claim 1 recites, inter alia, the following: “predict an effect of the pharmaceutical on the individual’s body,” “generate, based on the first data and the computation model, a first target concentration and one or more first doses determined by Bayesian analysis to likely achieve the first target concentration for the pharmaceutical in the individual’s body,” “compute, based on the second data, a Bayesian update to the pharmacokinetic component and the pharmacodynamics component of the computational model,” “generate, based on the updated computational model, a second target concentration and one or more second doses determined by the Bayesian analysis to likely achieve the second target concentration for the pharmaceutical in the individual’s body,” and “provide one or more recommended dosing regimens for administration to the individual,” which can reasonably and practically be performed in the human mind and/or with pen and paper using observation, evaluation, judgement and/or opinion.  Moreover, these steps together recite certain methods of organizing human activity such as managing pharmaceutical dosing and administration between a healthcare provider and individual. Simply reciting well-known technologies recited at a high-level of generality such as a computer processor, an input port and a computational model to merely link the aforementioned abstract ideas to a technological environment and automate what can otherwise be performed as mental steps and/or with pen and paper does not negate the abstract ideas recited in the claims.
As such, it is respectfully submitted that the pending claims as a whole recite an abstract idea and therefore are not patent-eligible, as set forth above and in previous office actions.
RESPONSE TO ARGUMENT (1)(B) and (D)
	In response, it is respectfully submitted that the claims do not recite additional elements that integrate the abstract idea into a practical application. More specifically, the claims’ additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—the claim does not require an actual administration of a particular treatment rather only providing a dosing regimen which could merely be a verbal comment or document (e.g., prescription); the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment. It is also submitted that the fact patterns of Enfish, Finjan and the 2019 PEG Examples 40 and 42 are not analogous to those pertaining to the instant application and therefore, these court cases and examples are irrelevant.


RESPONSE TO ARGUMENT (1)(C) and (D)
	In response, it is respectfully submitted that the pending claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite an input port, a computer processor, an electronic database, etc. which are merely well-known general purpose computers, components and/or technologies that receive, store, transmit, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; and retrieving and storing information in memory (See, for example, MPEP § 2106). Moreover, paragraph [0034]-[0035] of appellant’s specification (US 2016/0300037) recites that the system/method is implemented using user devices including personal computers, laptops, and mobile devices (such as smartphones, blackberries, PDAs, tablet computers, etc.), etc. which are general purpose or generic-type computers.
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer processor does not impose any meaningful limit on the 
As such, it is respectfully submitted that the pending claims do not recite do not recite significantly more than the abstract idea itself and therefore are not patent-eligible, as set forth above and in previous office actions.

III. CONCLUSION
For the aforementioned reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Conferees:
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686         

                                                                                                                                                                                               /JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.